UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No.000-54090 CAREVIEW COMMUNICATIONS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) CAREVIEW COMMUNICATIONS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 95-4659068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 405 State Highway 121, Suite B-240, Lewisville, TX75067 (972) 943-6050 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes¨No¨ The number of shares outstanding of the Issuer’s Common Stock as of November 14, 2011 was 130,645,741. CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risks 30 Item 4. Controls and Procedures 31 Part II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities 33 Item 3. Defaults upon Senior Securities 34 Item 4. Removed and Reserved 34 Item 5. Other Information 34 Item 6. Exhibits 34 2 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable Other current assets Total current assets Fixed Assets: Property and equipment, net of accumulated depreciation of $998,858 and $317,872, respectively Other Assets: Intellectual property, patents, and trademarks, net of accumulated amortization of $2,067,297 and $1,653,525, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Notes payable, net of debt discount of $43,273 and $60,679, respectively Mandatorily redeemable equity in joint venture, net of debt discount of $43,273 and $60,679, respectively Accrued interest Other current liabilities Total current liabilities Long-term Liabilities: Senior secured convertible notes, net of debt discount of $18,653,101 — Conversion option liability — Warrant liability — Debt discount on line of credit ) — Notes payable, net of current portion and net of debt discount of $105,214 and $159,772, respectively Mandatorily redeemable equity in joint venture, net of current portion and net of debt discount of $105,214 and $159,772, respectively Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders' Equity: Preferred stock - par value $0.001; 20,000,000 shares authorized; no shares issued and outstanding — — Common stock - par value $0.001; 300,000,000 shares authorized; 130,196,075 and 127,540,215 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total CareView Communications Inc. stockholders' equity (deficit) ) Noncontrolling interest ) ) Total stockholder' equity (deficit) ) Total liabilities and stockholders' equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 3 CAREVIEW COMMUNICATIONS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Revenues, net $ Operating expenses: Network operations, including non-cash costs of $13,833 and $13,833 for the three months ended September 30, 2011 and 2010, respectively, and $41,500 and $41,500 for the nine months ended September 30, 2011 and 2010, respectively — General and administration, including non-cash costs of $395,168 and $295,320 for the three months ended September 30, 2011 and 2010, respectively, and $931,723 and $4,245,871 for the nine months ended September 30, 2011 and 2010, respectively — Non-cash expense related to valuation of HealthCor derivatives ) — — Sales and marketing — Research and development — Depreciation and amortization Total operating expense ) Operating income (loss) Other income and (expense): Interest expense ) Amortization of financing costs-non-cash — ) - ) Interest income — Other income 82 96 Total other income (expense) Income (loss) before taxes ) ) ) Provision for income taxes — Net income (loss) Net loss attributable to noncontrolling interest ) Net income (loss) attributable to CareView Communications, Inc. $ $ ) $ ) $ ) Income (loss)per share, basic and diluted: Net income (loss) per share, basic and diluted $ $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Nine Months Ended September 30, 2011 September 30, 2010 CASH FLOWS FROM OPERATING ACTIVITES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation Amortization of intangible assets Amortization of debt discount Amortization of distribution/service costs Interest incurred and capitalized but not paid — Non-cash compensation associated with HealthCor — Stock based compensation Warrants issued for services Warrants issued for contract modification — Non-cash financing costs — Shares issued for services — Shares issued as part of settlement of lawsuit — Changes in operating assets and liabilities: Accounts receivable ) ) Other current assets ) ) Accounts payable ) Accrued interest ) Accrued expenses and other current liabilities Due to officers — ) Net cash flows used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment ) ) Purchase of patents and trademarks ) ) Security deposits — ) Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes and loans payable Proceeds from exercise of options Repayment of notes payable ) ) Proceeds from sale of common stock, net of issuance costs — Repayment of loans from related parties — ) Net cash flows provided by financing activities Increase in cash Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $
